Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-7, 11-13, 17, 20-21, 23-24, 26-28, 33, and 35 were canceled.  
Claims 5, 8-10, 14-16, 18-19, 29, 31, and 34 were amended. 
Claims 1-5, 8-10, 14-16, 18-19, 22, 25, 29-32, and 34 are pending.
Claims 2-4, 29-30, 32 and 34 were withdrawn from further consideration (see below).
 Claims 1, 5, 8-10, 14-16, 18-19, 22, 25, and 31 are under consideration. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 05 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-30, 32 and 34 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 March 2021.
Applicant’s election of species 1, SEQ ID NO: 35, 46 and 101 in the reply filed on 05 March 2021 is acknowledged. Because applicant did not distinctly and specifically 
Claims 2-4 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 March 2021.

Specification
The disclosure is objected to because of the following informalities: Figure 3 contains subparts I-L. However, there is no description for Figure 3I-3L on page 9.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: “IgG3, or IgG4 heavy chain” in lines 3-4 should read “IgG3, and IgG4 heavy chain”. See MPEP 2173.05(h). Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “A polypeptide construct of claim 1” should read “The polypeptide construct of claim 1”. “an antibody, antigen binding fragment thereof” in line 2 should read “an antibody or an antigen binding fragment thereof”. “the antibody, antigen binding fragment” in line 3 should read “the antibody or the antigen binding fragment thereof”. “targeting moiety” in line 3 should read “the targeting moiety”. Appropriate correction is required.

s 22 and 25 are objected to because of the following informalities: “A polypeptide construct according to claim 19” should read “The polypeptide construct according to claim 19”. It is also suggested that Applicant recite “deca-aspartate sequence motif” instead of “D10” for clarity in claim 25. Appropriate correction is required.

Claim 22 is objected to because of the following informalities: “the antigen binding fragment” in line 1-2 should read “the antibody or the antigen binding fragment thereof”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 10, 16, 19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 




Claim 22 recites that the antigen binding fragment binds to an antigen that is not EGFR1 and also recites that the antibody is Cetuximab. Since Cetuximab is anti-EGFR1 antibody, it is not clear whether Applicant intends to recite that the antibody binds to EGFR1 or not. Likewise, since Trastuzumab is anti-HER2 antibody, it is not clear whether Applicant intends to recite that the antibody binds to HER2 or not. 



Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the antigen binding fragment” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 22 depends from claim 19. Although claim 19 recites “antigen binding fragment thereof” in line 2, claim 19 does not recite “antigen binding fragment”.
Claim 25 recites the limitation "the bone targeting moiety" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 depends from claim 19 and claim 19 does not recite “a bone targeting moiety”.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5, 8-10, 14-16, 19, 22, 25 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared 
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an Amgen at 1362.  
In the instant case, the claims are directed to a polypeptide construct comprising: a first portion comprising the second constant domain (CH2) and/or third constant domain (CH3) of an antibody heavy chain, and a second portion comprising at least two TGF-β superfamily receptor ectodomains (TβSR-ED) linked in tandem, wherein the N-terminus of the second portion is linked to the C-terminus of the first portion.
Instant specification disclosed several species constructs (Table 1, page 31; and figure 2). However, these several species cannot be considered as the representative number of species falling within the scope of the genus because instant claims are so broadly claimed and these species do not represent the broad genus. While Table 1 disclosed five different constructs wherein different antibodies linked to T22d35 (Cetuximab, Herceptin, Avastin, Synagis and FC5-Fc), instant claim 1 encompasses any constructs wherein any antibody linked to T22d35. Furthermore, instant specification does not disclose any construct wherein the second portion comprising three or more TGF-β receptor ectodomains linked in tandem. 
Notably, claim 15 recites “single chain polypeptide construct”. However, instant specification does not provide any working example for the construct claimed by instant claim 15. All the polypeptide constructs disclosed by instant specification comprise multiple chains (Table 1, page 31; and figure 2) and one of skill in the art would not be able to immediately envision, recognize or predict that a single chain polypeptide would be functional based on the disclosure of the specification. Therefore, instant specification does not provide adequate written description for instant claim 15.
single TGF-β receptor ectodomain (Table 1). However, this species is not encompassed by instant claim 25 which requires a second portion comprising at least two TGF-β superfamily receptor ectodomains linked in tandem. Thus instant specification does not provide any working example for the construct claimed by instant claim 25 and therefore does not provide an adequate written description for the claim. 
In view of the aforementioned case law and in view of the lack of adequate written description for the instant claims, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10, 14-16, 19, 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA2791383 (hereinafter CA’383; IDS) and WO2008157367 (hereinafter WO ‘367; IDS).
Regarding claims 1, 14 and 19, CA’383 teaches a molecule comprising a targeting moiety fused with an immunomodulatory moiety, wherein: (a) the targeting moiety specifically binds a target molecule, and (b) the immunomodulatory moiety specifically binds to Transforming growth factor-beta (TGF-β), wherein the targeting moiety comprises an antibody, and wherein the immunomodulatory moiety comprises an extracellular ligand-binding domain of Transforming growth factor-beta receptor TGF-βRII, TGF-βRIIb, or TGF-βRIII (claims 1-4). CA’383 teaches that in another aspect, the immunomodulatory moiety is fused to the C-terminus of the targeting moiety. In one aspect, the fusion molecule is represented by X-Fc-Y, wherein X is the targeting moiety, Fc is an immunoglobulin Fc region, and Y is the immunomodulatory moiety (paragraph 167). 
Regarding claims 10 and 22, CA’383 teaches that examples of antibodies which can be incorporated into compositions and methods disclosed herein include, but are not limited, to antibodies such as trastuzumab (anti-HER2/neu antibody); Pertuzumab 
Regarding claim 15, CA’383 teaches that the fusion molecule is represented by X-Fc-Y, wherein X is the targeting moiety, Fc is an immunoglobulin Fc region, and Y is the immunomodulatory moiety (paragraph 167). CA’383 teaches that the targeting moiety is scFv (paragraph 162).
Regarding claim 16, CA’383 teaches that an antibody as disclosed herein includes an antibody fragment, such as, but not limited to, Fab, Fab’ and F(ab’)2 (paragraph 178).
However, CA’383 does not teach at least two TGF-β superfamily receptor ectodomains linked in tandem.
Regarding claims 1 and 5, WO ‘367 teaches fusion protein that contains two TGF-β binding domains of TGF-β type II receptor joined to each other (abstract). WO ‘367 teaches that given the proposed stoichiometry of TGF-β binding to TβRII (one dimeric ligand to two receptors), it has been suggested that avidity of dimeric antagonists, such as receptor-Fc fusion proteins or coiled-coil dimers of TβRII ECDs, may contribute to the high affinity of the dimeric antagonists, thus providing for more effective neutralization of TGF-β (paragraph 006).
Regarding claim 31, WO ‘367 teaches a pharmaceutical composition comprising the fusion protein of the invention (paragraph 011).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of CA’383 and WO ‘367 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 5, 8-10, 14-16, 19, 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA2791383 (hereinafter CA’383; IDS) and WO2008157367 (hereinafter WO ‘367; IDS) as applied to claims 1, 5, 10, 14-16, 19, 22 and 31 above, and further in view of US8318135 (hereinafter patent ‘135; PTO-892).
US8318135 was published on 27 November 2012 which is more than one year before EFD of instant application and therefore it is available as 102(a)(1) art.
Regarding claims 1, 5, 10, 14, 19, 22 and 31, teachings of CA’383 and WO ‘367 were discussed above.
However, CA’383 and WO ‘367 do not teach SEQ ID NO: 35 and 46.


Result 1 of 46.rai

    PNG
    media_image1.png
    476
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    652
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of CA’383, WO ‘367 and patent ‘135 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use the specific amino acid sequence for two TGF-β receptor ectodomains linked in tandem taught by patent ‘135 to make the polypeptide construct of instant application. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .



Claims 1, 5, 10, 14-16, 19, 22, 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA2791383 (hereinafter CA’383; IDS) and WO2008157367 (hereinafter WO ‘367; IDS) as applied to claims 1, 5, 10, 14-16, 19, 22 and 31 above, and further in view of WO2005/103263 (hereinafter WO ‘263; IDS).
Regarding claims 1, 5, 10, 14, 19, 22 and 31, teachings of CA’383 and WO ‘367 were discussed above.
However, CA’383 and WO ‘367 do not teach that the targeting moiety comprises a poly-aspartate sequence motif.
Regarding claim 25, WO ‘263 teaches a bone delivery conjugate having a structure selected from the group consisting of :A) X-Dn-Y-protein-Z; and B) Z-protein-Y- Dn-X, wherein X is absent or is an amino acid sequence of at least one amino acid; Y is absent or is an amino acid sequence of at least one amino acid; Z is absent or is an amino acid sequence of at least one amino acid; and Dn is a poly aspartate wherein n = 10 to 16 (abstract).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of CA’383, WO ‘367 and WO ‘263 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use poly-aspartate sequence motif taught by WO ‘263 in order to target 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to be drawn to the elected species including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: sequence search with SEQ ID NO: 101 shows that there is no prior art for SEQ ID NO: 101.

 
Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Brad Duffy/Primary Examiner, Art Unit 1643